DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 21 December 2020. No claims have been canceled or added, but claims 1-5, 8-9, 11, 14, 16, and 18 have been amended. Therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the claim objection(s); therefore the Examiner withdraws the objection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore the Examiner indicates allowable subject matter over the prior art.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The term “intervention” appears used in an unconventional manner; therefore, the Examiner notes that Applicant ¶ 0038 indicates “causal impact … for an intervention (introduction of a new marketing channel)” and Applicant ¶ 0042 

Where the terms “paid” and “organic” marketing channels were claimed as distinct, and a rejection for indefiniteness made since the distinction between them is explained or understood by one of ordinary skill (see the Office Action dated 22 June 2020), the claims now indicate paid and organic marketing channels. Since as near as the Examiner can tell any channel would apparently be either a “paid” marketing channel or an “organic” marketing channel, the claims are being interpreted as indicating any and/or all marketing channels. For example, “identifying, by the data processing system, one or more of paid digital marketing channels and organic digital marketing channels” (at claim 1) is considered to be essentially synonymous with “identifying, by the data processing system, one or more digital marketing channels”. 

Claims 2, 9, and 16 each recite “wherein the Bayesian time-series model is used to assess an online metric including click-through-rate based on using clicks as a response variable matched on control online metrics, and spend and rank using dynamic time warping to identify optimal pre- and post-intervention assessment time 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-7), system (claims 8-13), and non-transitory computer-readable media (claims 14-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 1 recites a method performed by a data processing system comprising a processor and a memory for identifying causal impact of adding digital channels, the method comprising: tracking, by an ad management server used by an advertiser, online interactions between client devices of consumers and the advertiser via social media communications and clicks on content items; identifying, by the data processing system, one or more of paid digital marketing channels and organic digital marketing channels associated with the online interactions based on a data table, wherein at least one of either the paid digital marketing channels and organic digital marketing channels was used by the ad management server to present at least one of the content items to the client devices of the consumers through at least one search system that crawls and indexes resources provided on websites; identifying, by the data processing system, online metrics from the data table for assessment associated with the one or more of paid digital marketing channels and organic digital marketing channels; determining, by the data processing system, a Bayesian time-series model based on the identified online metrics; analyzing, by the data processing system, causality impact of an intervention with the one or more of paid digital marketing channels and organic digital marketing channels on the online interactions by applying the Bayesian time-series model to a data set including the online metrics; matching, by the data processing system, the advertiser to a classification code by using an application program interface (API) to call a data append function and by correlating bid keywords associated with the advertiser to the classification code; benchmarking, by the data processing system, the causality impact against peer advertisers based on the classification code; generating, by the data processing system, a report including a causality assessment of the online metrics for the one or more of paid digital marketing channels and organic digital marketing channels by the data processing system to the ad management server, an adjustment to campaign parameters that control digital marketing actions to modify spend and effort on the one or more of paid digital marketing channels and organic digital marketing channels according to impact based on the causality assessment.
The underlined claim elements above appear to indicate elements that may be considered additional to the abstract idea itself.
The claim elements may be summarized as directed to the idea of identifying causal impact of marketing channels; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).
Independent claim 8 is similar to claim 1, except being directed to a system for identifying causal impact of adding digital marketing channels, the system comprising: a memory device having executable instructions stored therein; and a processing device, in response to the executable instructions, configured to perform the claim activities, changing some phrasing (e.g., not using gerund terminology like “identifying”, “determining”, etc.) and adding the steps of receive data corresponding to online interactions with consumers based on online monitoring of an advertiser, and identify optimal pre- and post-intervention assessment time periods based on causality impact of the one or more paid digital marketing and organic digital marketing channels, while deleting the matching activity. Independent claim 14 is similar to claims 1 and 8, but is directed to non-transitory computer-readable media comprising program code that when executed by a programmable processor causes execution of a method for identifying causal impact of adding digital marketing channels, the computer-readable media comprising: computer program code for receiving data corresponding to online interactions with consumers based on online monitoring of an advertiser, and includes the matching as at claim 1 while also using gerund phrasing. As such, claims 8 and 14 are analyzed similarly to claim 1 and understood and found to be directed to the same abstract idea as claim 1.
This idea is within the following grouping(s) of subject matter:
Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations) – as indicated by the determining and use of a Bayesian time-series model to analyze the causality impact, the dynamic time warping procedures described and claimed (see at least claims 2, 9, and 16, and Applicant ¶ 0039), and statistical significance (at least at claim 15); and 
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) since analyzing the impact of advertising, marketing, and sales activities is long-established as a common activity performed by persons.
Therefore, the claims are found to be directed to an abstract idea.
The dependent claims (claims 2-7, 9-13, and 15-20) appear to merely designate what response is assessed (e.g., click-through-rate, clicks, spend, rank) for a time period (claims 2, 9, and 16), estimating impact for two paid and one organic channel (claims 3, 10, and 17), identifying optimal pre- and post-intervention assessment 
The Examiner notes that How To Write Advertisements That Sell, from A. W. Shaw Co., specific author unknown, dated 1912, (indicating at the sub-title that by then, over a century before the instant application, at least 146 advertisers were using the included methodologies – and advocating others also adopt these strategies or methods) indicates tracking user response to particular advertising, the publication channel(s), and reporting the responses (see at least, e.g., the card for tracking at p. 113), and testing and planning future campaign modifications or improvements to increase the causal impact associated with the advertising and/or channels used (see at least, e.g., Part IV-V, Chaps. XIII-XX, pp. 87-128). Although the claims use computers, and apply particular (but well-known) modeling, the concepts appear the same or similar.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are that the activities are performed by a data processing system comprising a processor and a memory, and/or by the data processing system, the designations of digital and/or online channels, monitoring, metrics, etc., the content being presented through at least one search system that crawls and indexes resources provided on websites, and using a data append function via an application program interface (API) or by correlating bid keywords associated with the advertiser to the classification code (at claim 1 et seq.), a system, the system comprising: a memory device having executable instructions stored therein; and a processing device, in response to the executable instructions, configured to (at claim 8 et seq.), and a non-transitory computer-readable media comprising program code that when executed by a programmable processor causes execution of a method for identifying causal impact of adding digital marketing channels, the computer-readable media comprising: computer program code for receiving data corresponding to online interactions with consumers based on online monitoring of an advertiser (at claim 14 et seq.).  These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. These additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice, indicated by MPEP § 2106.05(I)(A) as being insignificant. Even the “using a data append function via an application program interface (API) or by correlating bid keywords associated with the advertiser to the classification code” portion only requires one or the other – using a computer “data append function” of an API, or correlating keywords to the classification code” – where using a data append function allows a user to perform the actual appending activity, and correlating keywords appears encompassed by the idea. The indication of presenting to/at the client device through at least one search system that crawls and indexes resources provided on websites merely designates that the content click data is an impression, or presentation of content, via a computer (i.e., “apply it”, as indicated above), but is 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no claim elements are considered to be well-understood, routine, conventional (“WURC”) activity. However, even if the activities of the claims were considered as WURC, MPEP § 2106.05(d)(II) indicates the activity as insignificant since the identifying is merely “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data,” (citing Symantec, TLI Comms., OIP Techs., and BuySAFE), the determining, analyzing using a Bayesian time-series model, matching, and benchmarking is ‘[p]erforming repetitive calculations” (citing Flook and Bancorp) and/or “[e]lectronic recordkeeping” (citing Alice) or “[s]toring and retrieving information in memory” (citing Versata and OIP Techs).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.

The dependent claims only limit the application of the idea, and do not add significantly more than the idea; therefore, the dependent claims are encompassed by the abstract idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-20 are considered allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
Computing and Visualizing Dynamic Time Warping Alignments in R: The dtw Package, Journal of Statistical Software, Vol. 1, Issue 7, August 2009, downloaded 17 February 2021 from https://www.jstatsoft.org/article/view/v031i07 (incorporated by reference by Applicant at Applicant ¶ 0039), appears to disclose the majority of the claims, but not some of the specific indications of tracking, data table use, and communicating results as amended to the claims. Although these appear to be common and/or routine activities, it does not appear reasonable to continue to add more references to the combination indicated at the previous rejection (see the Office Action dated 22 June 2020) in order to arrive at the claimed invention. Therefore, the Examiner indicates the claims as patentable over the prior art.

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.

Applicant first argues the alleged differences between paid and organic marketing channels (Remarks at 10). Applicant alleges that a Salesforce.com blog helps clarify the issue (Id. – see Thiefels, Jessica, The Difference Between Paid and Organic Marketing – and Why It Matters, dated 18 July 2018, downloaded 22 February 2021 from https://www.salesforce.com/blog/paid-organic-marketing-strategy-blog/); however, the second sentence at that article indicates that “there are areas of overlap — engagement, acquisition, and conversion to name several”. In 
The Examiner also notes including a copy of Applicant’s other agues extrinsic indication of paid vs. organic marketing channels: UAB, What is the difference between organic and paid marketing?, no date or specific author indicated, downloaded 22 February 2021 from https://businessdegrees.uab.edu/blog/what-is-the-difference-between-organic-and-paid-marketing/.

Applicant then argues the 101 rejection(s), alleging that “Claims 1, 8 and 14 recite a technology-based solution that determines the effectiveness (through causal impact) of paid digital marketing channels and organic digital marketing channels” and that the “claimed invention improves the operation of an ad management server through the use of advanced analytics on digital marketing channels” (Remarks at 11). However, the “determin[ing] the effectiveness (through causal impact) … marketing channels” is only “technology-based” since it is applied by the use of 
Applicant then alleged that even if no practical application is found at step 2A, that “certain features of the claims, when taken as a whole, … amount to an inventive concept … rendering the claims patent eligible, under ‘Step 2B’" (Id. at 12). However, as explained above, except for the indications of using a computer and/or computer-based data, the concept as a whole and the elements of the claims do not appear to be more than idea itself – it is just being applied in a computer environment.
Applicant then argues that “the functionalities of the presently claimed ad management server cannot be performed by a human analog (e.g., by hand or pen and paper) relating to digital marketing channels”; however, the Bayes techniques used have been around since the 1700’s (see, e.g., Lukeprog, A History of Bayes’ Theorem, dated 29 August 2011, downloaded 22 February 2021 from https://www.lesswrong.com/posts/RTt59BtFLqQbsSiqd/a-history-of-bayes-theorem), 
Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622